DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 02/11/2021 Amendments/Arguments, which directly amended claim 1; and traversed the rejections of the claims of the 11/13/2020 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1 and 3-13 are allowed.
Regarding claim 1, a method for broadcasting satellite ephemeris data for a constellation of a plurality of satellites have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2007/0299609 discloses methods and devices for calculating long-validity satellite prediction data, compacting such data and providing the data GNSS receivers.  The data are compacted using a multistage compaction approach which takes physical models into account and produces an extremely low-memory satellite prediction data file size for transmission to remote receivers.
US 7,839,331 discloses devices and methods for determining position information without broadcast ephemeris data for a spanned time period using predictions of future satellite states.  These predictions include predictions of satellite clock bias.  During the spanned time period, broadcast ephemeris is received such that a broadcast-ephemeris-derived satellite clock bias may be determined.  The predictions of satellite clock bias subsequent to the receipt of the broadcast ephemeris may then be corrected based upon the broadcast-ephemeris-derived satellite clock bias.
US 2012/0235861 discloses a device can access scaled values and scaling factors, which are used to convert the scaled values into coefficients and residuals.  The coefficients and residuals can in turn be used with time-dependent functions to reconstruct predicted ephemeris data, including clock correction data, for satellite navigation system satellites.  Ephemeris data that is broadcast from any of the satellites can be used to update the calculated ephemeris data.

US 8,676,501 discloses an improved approach to satellite-based navigation (e.g., GPS).  In one embodiment, a method includes receiving a first set of tracking information.  A nominal orbital path for the navigation satellite is determined using the first set of tracking information.  Ephemeris data corresponding to the nominal orbital path is computed and uploaded to the navigation satellite.  Long-term navigation information corresponding to the nominal orbital path is transmitted to a communication system for broadcast to a plurality of navigation devices.  A second set of tracking information is received, an orbital path of the navigation satellite using the second set of tracking information is predicted, and a difference between the predicted orbital path and the nominal orbital path is determined.  Commands configured to instruct the navigation satellite to adjust an actual orbital path of the navigation satellite to substantially conform to the nominal orbital path are uploaded to the navigation satellite.
US 9,366,763 discloses a method and system for a mobile station to determine its position (or velocity) and time using a hybrid combination of satellite orbit data.  In one aspect, the mobile station combines predicted orbit data from one satellite and real-time orbit data from another satellite in the determination of a fix.  The combination can be made to the satellites in the same or different satellite systems.  The mobile station can use the real-time orbit data of a satellite at one time period and the predicted orbit data of the same satellite at another time 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646